Citation Nr: 1317115	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for spondylolisthesis at L5-S1.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1978.

This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2012 substantive appeal, VA Form 9, the Veteran indicated that he wanted a Board hearing at a local VA office.

As the Veteran has requested a Travel Board hearing, and no hearing has yet been carried out, a remand is necessary to afford the Veteran a Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


